Citation Nr: 0321570	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  99-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for hemorrhoids.  

2.  Entitlement to increased compensation based on the 
veteran's wife's need for regular aid and attendance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




REMAND

On October 16, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain complete clinical records from 
each of the following providers from 1997 
to the present time: Joseph Nnadike, 
M.D., and Marc Wilson, M.D., Emergency 
Care Clinic, Fort Belvoir, Virginia; 
Thomas J. Sobieski III, M.D., and Matthew 
E. Alter, M.D., HealthSouth Medical 
Center, 7700 Parham Road, Richmond, 
Virginia 23294, and Virginia Physicians, 
Inc., 7702 Parham Road, Richmond, 
Virginia 23294; Daniel W. Felty, M.D., 
Richmond Family Physicians Limited, 
Richmond, Virginia; Dr. Richard M. Clay, 
425 N. Boulevard, Richmond, VA 23220.  

2.  Although the veteran's wife was 
examined by the VA in July 2003 the VA 
examiner did not render specific findings 
as to whether the veteran's wife is able 
to dress or undress herself, or to keep 
herself ordinarily clean and presentable; 
whether she has a frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid; whether she is unable to 
feed herself through loss of coordination 
of upper extremities or through extreme 
weakness; whether she is unable to attend 
to the wants of nature; whether she 
suffers from incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect her from 
hazards or dangers incident to her daily 
environment; and whether she is 
bedridden, i.e., whether her 
disabilities, through their inherent 
character, actually require that she 
remain in bed.  Therefore it is necessary 
to arrange for the veteran's wife to 
undergo another examination at the VA 
Medical Center, Richmond, Virginia to 
determine whether she is helpless or so 
nearly helpless as to require the regular 
aid and attendance of another person.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran's wife, and the 
examination report should reflect 
consideration of her documented medical 
history and assertions.  All indicated 
clinical tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner should render specific findings 
as to whether the veteran's wife is able 
to dress or undress herself, or to keep 
herself ordinarily clean and presentable; 
whether she has a frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid; whether she is unable to 
feed herself through loss of coordination 
of upper extremities or through extreme 
weakness; whether she is unable to attend 
to the wants of nature; whether she 
suffers from incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect her from 
hazards or dangers incident to her daily 
environment; and whether she is 
bedridden, i.e., whether her 
disabilities, through their inherent 
character, actually require that she 
remain in bed.  All examination findings, 
along with the complete rationale for 
each assessment and conclusion reached, 
should be set forth in a printed 
(typewritten) report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


